Foster, J.
Under the instructions given at the trial no other question arises than the following: After the dissolution of a partnership, one of the partners gave to a creditor of the firm a note in the firm’s name for a debt contracted before the dissolution, in the ordinary course of business of the partnership. The creditors accepted the note before they had any notice of the dissolution, either actual or constructive. The presiding judge ruled that if the giving of notes had been in the ordinary course of their business while the partnership existed, and this note was given to the plaintiffs in the course of such business, and before they had any notice of the dissolution, it bound both copartners. As the dissolution was by the voluntary act of the parties, this ruling was strictly accurate. Marlett v. Jackman, 3 Allen, 287.

Exceptions overruled.